Citation Nr: 1138302	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the service-connected posttraumatic headaches with scar secondary to laceration of the scalp, back of the head.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to February 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO.  

The issue of a total disability evaluation based upon individual unemployability by reason of service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an increased initial rating is warranted for his posttraumatic headaches.  His contentions are supported by statements submitted by his friend and his spouse on his behalf.  

Moreover, in an August 2011 Informal Hearing Presentation, his representative has argued that the "subjective symptoms" and the "motor activity" facets were not taken into account when considering that the most recent VA examination documented visual impairment, seizures, and bladder incontinence, which could be potentially rated separately under their respective diagnostic codes, thereby increasing the Veteran's disability rating overall.  

Upon preliminary review of the evidence of record, and in light of the VA's duty to assist, the Board finds that further evidentiary development is necessary.  

By way of procedural background, in a December 2006 RO rating decision, the Veteran was granted service connection for posttraumatic headaches, and assigned a 10 percent rating, effective on August 16, 2006, under the old criteria of 38 C.F.R. § 4.124a, including Diagnostic Code 8045.  

Purely subjective complaints such as headache, recognized as symptomatic of brain trauma, were to be rated 10 percent and no more under Diagnostic Code 9304.  

In a statement received in January 2007, the Veteran appointed his spouse as fiduciary and legal custodian.  In a January 2007 RO rating decision, issued in February 2007, the Veteran was found to be not competent to handle disbursement of funds.  The RO readjudicated the increased rating claim based on changes in the law in a January 2010 rating decision, when it confirmed and continued the 10 percent evaluation for the service-connected posttraumatic headaches.  

Notably, the Veteran is also in receipt of service connection for tinnitus, bilateral hearing loss, and a scar, laceration of the scalp, back of the head.  He has been previously denied service connection for a low back disorder, a neck disorder, a cardiac disorder, and a bilateral shoulder disorder, as well as entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a right eye surgery performed by VA.  Additionally, he has been granted special monthly pension based on the need for aid and attendance.  

In September 2006, the Veteran underwent a VA neurological disorders examination when he reported a history of falling after a slip in 1949, and being hit in the head by a bottle, which caused him to lose consciousness for approximately 30 minutes.  

The Veteran indicated that, ever since being hit in the head he has had 2 to 3 months of headaches, described as dull, occurring in the back of the head, and lasting for approximately 2 hours.  The examiner noted that approximately 2 years ago, the Veteran underwent an MRI scan of the head that revealed vascular encephalopathy, which had been going on since 2005.  

On physical examination, the Veteran was observed to be awake and cooperative, but demented, at about 18 to 20 mini-mental.  He had negative cranial nerves, normal strength, coordination, sensation, and deep tendon reflexes, as well as a prominent suck and snout reflex consistent with cerebral palsy.  The Veteran was diagnosed with posttraumatic headache syndrome, dementing illness, and pseudobulbar palsy.  

In December 2006, he underwent a VA aid and attendance or housebound examination, during which the examiner noted that the Veteran reported coronary artery disease, hypertension, elevated cholesterol, and memory problems after a complete cardiovascular collapse.  He was described as not being currently hospitalized or permanently bedridden, and that his best corrected vision was 20/100.  

The Veteran reported that he had difficulty with walking in that his gait was unsteady, and indicated that he staggers on occasion but had no frank falls.  The examiner noted loss of memory, and that the Veteran's wife indicated that he was diagnosed with early Alzheimer's disease in either 1999 or 2000.  

The examiner indicated there were no problems with bowel or bladder incontinence, he could perform self-care, and that he occasionally left home when someone brought him outside.  

On examination, the examiner observed the Veteran was well groomed, pleasant, and in no acute distress.  His build was described as average, his posture was erect, his nutrition appeared good, and his gait was somewhat unsteady from arising to a walking position.  His upper and lower extremities were described as having full active range of motion bilaterally, without any amputations.  

The examiner indicated there were no deficits of weight bearing; however, when rising from a sitting position, there was slowness and maintaining and acquiring stability.  

The Veteran was observed to be able to walk without the assistance of another person.  He was diagnosed with memory deficits, coronary artery disease, and hypertension.  

In January 2008, the Veteran underwent a VA brain and spinal cord examination.  Here, the examiner evaluated whether there was a relationship between a closed head injury and service, and the Veteran's current neurological assessment was that of cognitive impairment.  

The examiner noted that the Veteran's spouse believed that the Veteran currently had glass remaining in his head from when he fell in service and sustained a laceration to the back of his head.  The Veteran's spouse also reported that the Veteran had a diagnosis of Alzheimer's disease, and that she had been appointed a conservator for his financial dealings.  

The Veteran described his recognition of some memory problems and stated that on occasion he became confused, but was able to stop and regroup, and generally his confusion did not impair his function further.  He indicated that he experienced headaches that seemed to stem from the back of his neck up to the back of his head, which were characterized as severe and frequent, but not prostrating or disabling.  The Veteran reportedly had an MRI scan, but the examiner noted no record of that examination existed in the computerized medical record system.  

On examination, the examiner observed the Veteran to be an alert man who was oriented for time and place, and was able to retain one item out of three over three minutes, but identified the other two items with minimal clues, thus his problem was characterized as one with retrieval of information and not a failure of making memories.  

Cranial nerve examination demonstrated a left homonymous visual field defect present only with double simultaneous stimulation, otherwise the Veteran resolved double simultaneous type stimuli without difficulties.  Motor system examination demonstrated no snout response, glabella response, or palmomental reflux.  Further, the examiner noted there were no motor or sensory disturbances, and no reflex changes.  

The Veteran was diagnosed with mild cognitive impairment which was most likely secondary to deep brain vascular disease, which might evolve into a vascular dementia, but at present he was found to be not significantly demented.  The examiner opined that the in-service slip and fall was unrelated to the Veteran's current mild cognitive difficulty.  The examiner also diagnosed the Veteran with headaches, and indicated that it was possible that he had a rather prolonged posttraumatic headache disorder, but commented that, it too, was very unusual.  

The Veteran also underwent a VA mental disorders examination in January 2008.  It was noted that he did not have combat service and had received an honorable discharge.  When asked to describe his cognitive difficulties, the Veteran indicated that other people noticed them more than he did, and noted that he was too forgetful.  

The Veteran's spouse reported that he started experiencing mild memory deficits in 1992, and that it has progressively grown worse.  The Veteran currently reported forgetting daily episodes, well-known phone numbers, and had gotten lost while driving in familiar areas.  He also noted that he left the water running in the past.  

The Veteran reported that he had sustained two mild concussions, one of which occurred after he was assaulted while in the Army by a group of Puerto Rican soldiers and indicated that, since that time, he has felt uncomfortable around people.  He noted that he lost consciousness at the time of the attack, but denied any retrograde amnesia.  Shortly after recovering from that attack, he was struck in the head with a bottle, and, again, denied experiencing retrograde amnesia, although he did lose consciousness a second time.  

The Veteran reported experiencing posttraumatic headaches following those attacks, and according to his spouse, also experienced difficulty sleeping, nightmares, thrashing around in his sleep, periods of explosive anger, and a desire to isolate.  

The Veteran denied any psychiatric history prior to service in the military, and denied inpatient treatment.  He did acknowledge that he was treated by the VA for anxiety in his 30's, and denied any family psychiatric history.  He reported that he had been abusing alcohol since 1995 or 1996, and indicated that he drank approximately a half a pint of liquor a day.  He denied using drugs, and denied any current or previous legal charges or arrests.  

The Veteran indicated that he worked in heating and air conditioning and retired 15 years ago, and was capable of performing his activities of daily living and did them routinely and independently.  

On mental status examination, the Veteran was observed to be alert, he provided a sketchy history, insight was not demonstrated, affect was blunted, and response latencies were long.  The examiner noted that the Veteran demonstrated adequate attention and was not distractible, that he was goal oriented and directed, and that he did not report symptoms of depression.  

The examiner acknowledged that the Veteran reported some symptoms of trauma-related stress, but did not report posttraumatic stress disorder (PTSD).  The examiner indicated that there was no evidence of disorder thought process or content, there was no irritability noted, there was no grandiosity noted, and there was no restlessness noted; however, the Veteran did make poor eye contact.  

The examiner diagnosed the Veteran with cognitive disorder, not otherwise specified.  The examiner opined that the Veteran was presenting with a history of progressive memory difficulties, which started several years after his discharge from the military, almost 40 years in fact, and reported a history of two mild concussions, which by his description, would not be sufficient enough to result in postconcussion syndrome at this point.  

The examiner noted that the Veteran did demonstrate cognitive impairment, and was receiving disability for this.  Neurologic examination did identify vascular disease, and he had a history of alcohol abuse for the past 12 to 13 years, which the examiner believed may have contributed to the Veteran's vascular disease as well.  

The examiner concluded that, given the nature of the question and the request for neurologic assessment of cognitive impairment, the Veteran was being referred for neuropsychological testing to quantify his cognitive deficits.  

A subsequent VA neuropsychiatric evaluation from the same date showed findings of the Veteran being oriented to personal information and place, temporal orientation was normal, insight was adequate, affect was normal, response latencies were normal, and he provided what was described as a generally accurate history.  

On a 3-minute auditory continuous performance test, the Veteran was observed to have made errors of omission and errors of commission, and his attentional subtest on the Dementia Rating Scale 2 was described as average.  The examiner noted that the Veteran did not demonstrate any motor impersistence, nor did he demonstrate any spatial neglect on cancellation.  

The examiner observed that during the examination the Veteran did demonstrate loss of set 1 time, but did not demonstrate difficulty achieving set.  Complex motor sequences were described as mildly impaired, and go/no-go tasks were found to be mildly to moderately impaired.  The examiner noted spontaneous speech was fluent, grammatical, and free of paraphasias, and his performance on the fluency subtest on the Dementia Rating Scale 2 was impaired.  

During examination, the Veteran did not demonstrate optic ataxia, ocular apraxia, simultaneous agnosia, or visual form agnosia, and his copy of simple geometric figures was mildly distorted.  

The examiner noted that the Veteran was administered the Dementia Rating Scale 2, and his total score was in the severely impaired range.  He achieved the following age-corrected scale scores: "attention = 12, initiation/perseveration = 3, construction = 10, conceptualization = 7, memory = 4."  The examiner noted they also calculated the age and education correction for the total score, given that he has a ninth grade education, and his total score was still "2" in the severely impaired range.  

The Veteran was diagnosed with dementia, probably vascular type.  The examiner opined that the Veteran was presenting with significant cognitive impairment which was more likely than not related to his vascular disease.  

The examiner explained that, given the parameters that the Veteran described regarding his two in-service mild head injuries, both in terms of the severity of the concussion and the limited post-concussion symptoms, it was not reasonable to relate his current cognitive functioning to those episodes.  

The examiner noted that the Veteran's testing profile and history were most consistent with vascular disease, and the current level of neuropsychological function was consistent with severe occupational impairment and moderate social impairment.  The examiner found the overall level of disability to be severe, and noted that the Veteran would require assistance in managing his funds.  

In September 2009, the Veteran underwent a VA traumatic brain injury examination.  Here, he complained of headaches originating in the back of the neck with a painful, tight sensation that radiates up over his skull, but that are not prostrating.  He complained of a cramping pain and sharp pain, but of no other associated symptoms.  

The Veteran also endorsed symptoms of trouble with balance, severe fatigue, leg cramping that does not cause paralysis or weakness, poor sleep, difficulty with mobility, and dementia, which was diagnosed in the 1990's.  He denied experiencing symptoms of difficulty with speech or swallowing, bowel or bladder problems, and psychiatric symptoms; however he could not recall the last time he had a penile erection.  

The Veteran also complained of numbness in the left leg and foot which stemmed from a previous back surgery, and of bilateral cataract operations, which have led to dim vision.  The examiner noted that taste and smell did not mean much to the Veteran anymore, but that he could smell and taste things.  Moreover, he indicated that he suffered from some fainting spells, but denied experiencing hypersensitivity to sound or light, and had no neurobehavioral, autonomic, endocrine, or cranial nerve symptoms to report.  The examiner indicated that the Veteran was not currently employed due to being 77 years old and having a diagnosis of dementia.  

On examination, the examiner observed the Veteran was alert, cooperative, and not readily oriented, although he approached orientation by reasoning out the date in relation to his birthday.   

Further, retentive memory was noted as poor, and reasoning was noted as impaired.  Cranial nerve examination demonstrated no abnormality of visual fields, ocular motility, facial symmetry, tongue mobility, or swallowing, and motor system demonstrated a normal muscle mass, tone, and strength.  The examiner indicated that station was normal, gait was slow and deliberate, and tendon reflexes were absent at the ankles and otherwise were +2 and symmetrical.  

The Veteran was diagnosed with headaches characteristic of a tension-type headache.  The examiner noted that the only data that is available to link the headaches to the military service was the Veteran's personal history stating that his headaches began after a traumatic brain injury when he was knocked unconscious.  The examiner concluded that there were no indicates of a mental disorder.  

In December 2009, the Veteran underwent a VA examination, during which he complained of experiencing pain in the nuchal area at the base of the skull that was associated with blurry vision, watery eyes, phonophobia and photophobia, but not with nausea or vomiting.  

The examiner noted the Veteran was prescribed narcotics for his headaches, which were gradually reduced, which caused the Veteran to increase his intake of alcohol to 5 scotches or whiskeys a night.  The Veteran also endorsed symptoms of dizziness, weakness all over, interrupted sleep, fatigue, poor balance, staggering gait, decreased cognitive functions, difficulty swallowing, and significant low back and shoulder pain.  Significantly, the examiner noted that the Veteran's medical records were unavailable for review for the examination.  

The examiner noted he had been investigated by neurology for cognitive deficit, and had received pharmaceutical treatment to improve his memory to no avail.  The Veteran had been diagnosed with minimal cognitive dysfunction rather than dementia since he had been stable for a few years.  He denied bladder or bowel complaints, but had no erectile functions in 1997.  

The examiner indicated that the Veteran had been treated by a psychiatrist for PTSD, and had suffered blackout episodes for the past 9 years.  The examiner also noted that the Veteran stopped working in 1992 for medical and psychiatric reasons.  
The examiner indicated that the Veteran's problems reportedly affect his activities of daily living.  

On mental status examination, the Veteran answered correctly 9 out of 10 questions, and had appropriate interactions with the examiner.  The examiner noted that the Veteran was employed from the time he was discharged from service until 1992.  

On examination, the Veteran was observed to have a wobbly, unsteady gait, poor general coordination, fair finger to nose testing, normal visual field and external ocular movement, and a scar of operation and poor vision in the right eye.  

The examiner noted that the Veteran could hear his fingers rubbing on both ears but had hearing aids, and that there was no pain present over the maxillary sinuses, no toothache, and active deep tendon reflexes were present.  

The examiner opined that the Veteran's new complaint of headaches and multiple other problems as listed, whereas the headaches started after he was discharged from military service, there may be a lapse of at least the minimum 3 years between his head injury and the onset of headaches.  

More recently, in March 2011, the Veteran underwent a VA traumatic brain injury examination.  Here, the examiner noted the Veteran's history of  experiencing head trauma in service on two separate occasions.  The examiner noted that regarding the head trauma, his condition had stabilized to this point.  

The Veteran reported experiencing headaches located in the occipital area, described as pulsating, but not creating visual disturbances.  He noted that he also experiences nausea, vomiting, sensitivity to light and sound, dizziness, vertigo, sleep problems, moderate fatigue, mobility and balance problems, cognitive problems such as short- and long-term memory loss, concentration and attention problems, speech and swallowing problems, pain in the low back and bilateral knees, bladder incontinence, and psychiatric problems like PTSD and depression.  

The Veteran also indicated that he experienced numbness of the left leg, visual problems, constant tinnitus, a seizure disorder, hypersensitivity to sound and light, especially light, irritability, restlessness, and loss of vision in the right eye for cranial nerve II.  The examiner noted that most of the history was obtained with the assistance of the Veteran's spouse who was present.  

On examination, the examiner observed the Veteran was alert and oriented to place, time, person, and situation.  The examiner noted the Veteran was wearing sunglasses during the whole interview, his right eye remained closed, and there was a lot of lacrimation in the right eye.  There was no sclera erythema or redness found, and funduscopy was very difficult on the right eye.  The left eye was observed to be normal, extraocular movements were equal, and there were no facial drops or tongue deviation.  

Motor strength to the upper and lower extremities were observed to be approximately 4 out of 5, sensation was normal to all dermatomes, deep tendon reflexes were +1 and symmetrical to the upper and lower extremities, and it was noted that it was very difficult for the Veteran to sit and stand, and he was very ataxic and at risk of falling.  

On mental status evaluation, the examiner noted that the Veteran had objective evidence of severe impairment in memory, attention, and concentration.  His judgment was observed to be severely impaired where he would perform unsafe activities at home, his social interaction could be occasionally inappropriate, he liked to be reserved and not associate with people, and could be at times occasionally disoriented to place or situation.  

The examiner indicated that the Veteran's motor activity was severely decreased due to ataxia, his visuospatial orientation could be mildly impaired, with him occasionally getting lost in familiar surroundings.  

The examiner observed that three or more symptoms caused work, activities of daily living, and relationship problems.  Neurobehavioral effects interfered on most days with social interactions, and it was noted that the Veteran could occasionally be impaired in expression.  The examiner noted that his consciousness was normal.  

The Veteran was diagnosed with remote, mild, traumatic brain injury postconcussion syndrome.  

Notably, in this case, there has been a change to 38 C.F.R. § 4.124a, Code 8045, effective on October 23, 2008.  These recent changes to the regulations governing the rating of traumatic brain injury might permit a higher evaluation.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  

The amendment applies to all applications for benefits received by VA on and after October 23, 2008.  The old criteria will apply to applications received by VA before that date.  

As the claim for increase was received before the effective date of the amendment, both the old and new criteria may apply, but the potential effective date for an increase under the new criteria generally can be no earlier than the date the criteria became effective.  

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, including Diagnostic Code 8045 (2011).  

The evaluation assigned is reflective of the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury not otherwise classified as determined on examination.  Only one evaluation is assignable for all of the applicable facets, and a higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1) accompanying this diagnostic code stated that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately valuated under another diagnostic code.  In such cases, only one evaluation should be based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions should be performed.  However, if the manifestations are clearly separable, a separate evaluation for each condition should be assigned.  

Note (2) states that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3) states that "instrumental activities of daily" living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4) states that the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under Diagnostic Code 8045.  

Note (5) states, as is indicated above, that a veteran whose residuals of TBI are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  

The Board finds that the above examination reports and other medical evidence of record do not adequately addresses the revised rating criteria.  In this regard, the examiners have failed to comment on all of the various subjective, cognitive, emotional/behavioral, and physical dysfunction symptoms, and to characterize them in terms consistent with how they must be evaluated under the new applicable diagnostic code.  

Moreover, the RO has not assigned separate compensation ratings for the emotional/behavioral and physical impairment symptoms, and the Board finds that the rating criteria may allow for higher ratings still with the criteria under the current Diagnostic Code 8045 being unlimited in the scope of symptoms which may be considered.  

In this regard, the Board notes that the September 2006 VA examination reflects a finding that the Veteran was demented, at about 18 to 20 mini-mental, and had a prominent suck and snout reflex consistent with cerebral palsy.  As noted, the Veteran was diagnosed with posttraumatic headache syndrome, dementing illness, and pseudobulbar palsy.  

Significantly, the Veteran's dementia has been attributed to a vascular disorder and not to his posttraumatic headaches; however, he has also asserted that he experiences PTSD, and the record shows that he has been treated for alcohol dependence.  

No opinion, as yet, has been proffered as to whether these additional psychiatric pathologies are related to the Veteran's posttraumatic headache syndrome.  

Further, the March 2011 VA examiner noted objective evidence on testing of severe impairment of memory, attention and concentration, and judgment, even though he was ultimately diagnosed with remote mild traumatic brain injury postconcussion syndrome.  

The Board also notes that, during this examination, the Veteran and his spouse also reported experiencing nausea, vomiting, sensitivity to light and sound, dizziness, vertigo, sleep problems, moderate fatigue, mobility and balance problems, bladder incontinence, psychiatric problems like PTSD and depression, a seizure disorder, and hypersensitivity to sound and light.  

As noted, the representative has argued that the subjective symptoms and the motor activity facets were not taken into account when considering that the most recent VA examination documented seizures, and bladder incontinence, which could be potentially rated separately under their respective diagnostic codes, thereby increasing the Veteran's disability rating overall.  

As the medical evidence of record, along with the Veteran's complaints and his spouse and friend's observations of his symptoms, support these assertions, the Board agrees with the Veteran's representative in this regard.  

Thus, the Board finds that another medical examination is necessary for this purpose.  See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Specifically, the record reflects that the Veteran frequently reported undergoing an MRI scan at a VA Medical Center (VAMC) in Florence, South Carolina in approximately 2004; however, a review of the record shows negative findings for any such report.  

An attempt should be made to obtain this record, and any other outstanding VA treatment records identified in the record.  

Additionally, the record indicates that the Veteran is in receipt of Federal disability/ Social Security Administration (SSA) benefits.  

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)  

1.  The RO should take all indicated action to obtain copies of all outstanding medical records dated to the present, to specifically include the MRI report, dated in approximately 2004.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should obtain from the SSA the records pertinent to the Veteran's claim for Federal disability/Social Security disability benefits as well as the medical records relied upon concerning that claim.  All records and/or responses received should be associated with the claims file.  

3.  The RO should then schedule the Veteran for examination(s) by appropriate physician(s) to determine the current severity (and associated impairment of function) of his posttraumatic head headaches.  The examiner must be provided a copy of the revised (38 C.F.R. § 4.124a; effective October 23, 2008) criteria for rating brain injury, and must review those criteria, as well as the Veteran's claims file prior to the examination.  

The claims file and a copy of this remand must be made available to the examiner(s), and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must elicit the Veteran's complaints, and must comment as to whether or not the symptoms alleged and found are attributable to the service-connected residuals of head injury (or are clearly due to unrelated pathology that is nonservice-connected).  

In evaluating the Veteran, the examiner should consider the three main areas of dysfunction listed in the revised rating criteria: cognitive, physical, and emotional/behavioral.  

Any special examinations and studies deemed necessary for a complete picture of the Veteran's service-connected disability must be completed.  

Specifically, the examiner(s) should comment on the Veteran's claimed symptoms of visual impairment apart from any residuals of a right eye surgery performed at a VA medical facility, his claimed seizure disorder, his claimed bladder incontinence, his claimed PTSD, and his diagnosed dementia and alcohol abuse.  

Moreover, the examiner(s) should comment on any relationship between any diagnosed psychiatric disorder and the Veteran's posttraumatic headaches, and on the relationship between his diagnosed "severe impairment in memory, attention and concentration" and "severe impairment in judgment" and his posttraumatic headaches or related psychiatric disorders.  

The examiner(s) must explain the rationale for all opinions expressed.  

4.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  The RO should specifically consider if any other separately compensable associated disabilities under applicable diagnostic codes exist, and if so, should assign schedular ratings that contemplate not only all of the Veteran's symptoms but the severity of the each related disability.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


